DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US PGPub 2021/0043941, see foreign priority date April 27, 2018) and further in view of Park et al. (US PGPub 2003/0099880), Zucker (US PGPub 2003/0054237), and Miyahisa et al. (US PGPub 2011/0014510).
Regarding Claims 1 and 9, Horiuchi discloses a battery (10) (Fig. 1, [0018]) comprising:
an electrode assembly (20) (Fig. 2, [0018]) comprising:
a first current collector (22A) ([0038]);
a second current collector (21A) ([0025]), 
a separator (23) disposed between the first current collector (22A) and the second current collector (21A), wherein the first current collector (22A), the separator (23) and the second current collector (21A) are wound together to form the electrode assembly (20) ([0023], [0025], [0038]);
a first protective layer (25A1); and 
a second protective layer (25B1) ([0052]), wherein:
wherein the first current collector (22A) includes a first section and a second section connected to the first section, an outer surface of the first section is provided with an active material layer (22B), and none of an outer surface of the second section and an inner surface of the second section is provided with the active material layer (22B) ([0038], see annotated Fig. 2 below);
wherein the second current collector (21A) includes a third section and a fourth section, the third section is located at an inner side of the first section, the fourth section is located at an outer side of the second section, and none of an outer surface of the third section and an inner surface of the fourth section is provided with the active material layer (22B) ([0025], see annotated Fig. 2 below, wherein none of an outer surface of the third section and an inner surface of the fourth section is provided with the active material layer 22B formed on the first current collector 22A because a second active material layer 21B is provided on the second current collector 21A; also wherein none of an outer surface of the third section (i.e. see a portion of an entire outer surface of the third section) and an inner surface of the fourth section is provided with an additional active material layer 21A);
the outer surface of the third section faces the inner surface of the first section and the inner surface of the second section, and the inner surface of the fourth section faces the outer surface of the second section (see annotated Fig. 2 below); and
the first protective layer (25A1) is provided on the inner surface of the fourth section ([0052], see annotated provided Fig. 2 below) and the second protective layer (25B1) is provided on the outer surface of the third section ([0052], see annotated Fig. 3 provided below).
a first tab (12) electrically connected with the first current collector (22A) (Fig. 1, wherein the first tab 12 is necessarily and inherently electrically connected with the first current collector 22A in order to successfully produce a functioning battery 10);
a second tab (11) electrically connected with the second current collector (21A) (Fig. 1, wherein the second tab 11 is necessarily and inherently electrically connected with the second current collector 21A in order to successfully produce a functioning battery 10); and 
a packaging case (30) ([0018]);
wherein there electrode assembly (20) is arranged in the packaging case (30), and the first tab (21) and the second tab (11) extend though the packaging case (30) ([0018]-[0019]).

    PNG
    media_image1.png
    606
    898
    media_image1.png
    Greyscale

Horiuchi remains silent regarding the material of the first protective layer and the second protective layer and consequently Horiuchi does not disclose wherein the first protective layer is a viscous material layer that adheres to the inner surface of the fourth section to a first portion of the separator and wherein the second protective layer is a viscous material layer that adheres the outer surface of the third section to a second portion of the separator.
Park teaches in Figs. 4-5 a battery comprising an electrode assembly (50) comprising a first current collector (52a), a separator (53), and a second current collector (51a) wound together to form the electrode assembly ([0040], [0042]).
Park further teaches wherein the battery comprises a protective layer (500, short circuit preventing unit) on sections of the first and second current collectors (52a, 51a) not provided with an active material layer in order to prevent short circuits, which otherwise can result from a contact between the first and second current collectors (52a, 51a) when the separator (53) shrinks during battery operation ([0047]),
Specifically, Park teaches wherein the protective layer (500) is an insulating material made of a polymer resin having high heat resistance ([0048]).
It would have been obvious to one of ordinary skill in the art to utilize a polymer resin the material of the first protective layer and the second protective layer of Horiuchi, as taught by Park, in order to prevent short circuits, which otherwise can result from a contact between the first and second current collectors of Horiuchi, wherein the skilled artisan would have reasonable expectation that such would successfully function as a protective tape, as desired by Horiuchi. 
Modified Horiuchi further wherein polyethylene is an insulating material made of a polymer resin having high heat resistance that can be used to prevent short circuits ([0050] of Horiuchi).
Zucker teaches a polyethylene material utilized in a battery ([0014]), wherein the polyethylene material has a viscosity number of not less than 600 ml/g ([0024]).
Furthermore, it would have been obvious to one of ordinary skill in the art to specifically utilize a polyethylene material having a viscosity number of not less than 600 ml/g as the material of the first protective layer and the second protective layer of Horiuchi, as taught by Zucker, such that the first protective layer is a viscous material layer and the second protective layer is a viscous material layer, wherein such is a known polyethylene material in the art suitable for use as a protective layer and therefore the skilled artisan would have reasonable expectation that such would successfully function as the first protective layer and second protective layer desired by modified Horiuchi. 
Thus, modified Horiuchi discloses wherein the first protective layer (25A1 of Horiuchi) is a viscous material layer ([0048], [0050] of Park and [0014], [0024] of Zucker) provided on the inner surface of the fourth section ([0052], see annotated Fig. 2 of Horiuchi provided above) and the second protective layer (25B1 of Horiuchi) is a viscous material layer ([0048], [0050] of Park and [0014], [0024] of Zucker) provided on the outer surface of the third section ([0052], see annotated Fig. 3 of Horiuchi provided above).
Miyahisa teaches wherein it is desirable to reduce empty space except for space occupied by electrode in a battery in order to realize a high capacity battery ([0003]).
It would have been obvious to one of ordinary skill in the art to minimize the empty space in the battery of modified Horiuchi, as taught by Miyahisha, such that the first protective layer being a viscous material layer necessarily and inherently adheres the inner surface of the fourth section to a first portion of the separator and the second protective layer being a viscous material layer necessarily and inherently adheres the outer surface of the third section to a second portion of the separator, in order to realize a high capacity battery.
Modified Horiuchi discloses wherein the first protective layer (25A1 of Horiuchi) adhering the inner surface of the fourth section to the first portion of the separator (23 of Horiuchi) is located at a first arc portion of the electrode assembly (20 of Horiuchi) and the second protective layer (25B1 of Horiuchi) adhering the outer surface of the third section to the second portion of the separator (23 of Horiuchi) is located at a second arc portion of the electrode assembly (20 of Horiuchi), opposite to the first arc portion (see annotated Fig. 2 of Horiuchi provided above, wherein the fourth section is located at a first arc portion (i.e. left-side arc) of the electrode assembly and the third section is located at a second arc portion (i.e. right-side arc) of the electrode assembly opposite to the first arc portion).
Regarding Claims 2 and 11, modified Horiuchi discloses all of the limitations as set forth above. Modified Horiuchi further discloses wherein the first section comprises a first arc segment and a first straight segment connected to the first arc segment, the second section comprises a second arc segment, and the second arc segment is connected with the first straight segment (see annotated Fig. 2 of Horiuchi provided below, wherein the first arc segment is not shown but would necessarily and inherently exist, such that it is directly connected to the first straight segment, in order to form the functioning electrode assembly).

    PNG
    media_image2.png
    658
    1099
    media_image2.png
    Greyscale

Regarding Claims 3 and 12, modified Horiuchi discloses all of the limitations as set forth above. Modified Horiuchi further discloses wherein the third section comprises a third arc segment, a second straight segment, and a fourth arc segment connected sequentially, the fourth section comprises a fifth arc segment, and the fifth arc segment is not directly connected with the fourth arc segment (see annotated Fig. 2 of Horiuchi provided below, wherein the third arc segment is not shown but would necessarily and inherently exist, such that is it directly connected to the second straight section, in order to form the functioning electrode assembly).

    PNG
    media_image3.png
    711
    1254
    media_image3.png
    Greyscale

Regarding Claims 4 and 13, modified Horiuchi discloses all of the limitations as set forth above. Modified Horiuchi further discloses wherein the second current collector (21A of Horiuchi) comprises a fifth section, and the fifth section connects the fifth arc segment with the fourth arc segment (see annotated Fig. 2 of Horiuchi provided above).
Regarding Claims 6 and 15, modified Horiuchi discloses all of the limitations as set forth above. Modified Horiuchi further discloses wherein the second protective layer (25B1 of Horiuchi) is provided on an outer surface of the third arc segment (see annotated Fig. 2 of Horiuchi provided above).
Regarding Claims 7 and 16, modified Horiuchi discloses all of the limitations as set forth above. Modified Horiuchi further discloses wherein the first current collector (22A of Horiuchi) is configured as an anode current collector ([0038] of Horiuchi), and the second current collector (21A of Horiuchi) is configured as a cathode current collector ([0025] of Horiuchi).
Regarding Claims 8 and 17, modified Horiuchi discloses all of the limitations as set forth above. Modified Horiuchi further discloses wherein the first current collector (22A of Horiuchi) may be configured as a copper foil ([0038] of Horiuchi) and the second current collector (21A of Horiuchi) may be configured as an aluminum foil ([0025] of Horiuchi).
It would have been obvious to one of ordinary skill in the art to configure the first current collector as a copper foil and the second current collector as an aluminum foil, as disclosed by modified Horiuchi, as such a known materials, wherein the skilled artisan would have reasonable expectation that such would successfully form a first current collector and a second current collector, as desired by modified Horiuchi. 
Regarding Claim 10, modified Horiuchi discloses all of the limitations as set forth above. Modified Horiuchi further discloses in Figs. 1-2 of Horiuchi wherein the packaging case (30 of Horiuchi) comprises a first side (see top portion of the packaging case 30 of Horiuchi) and a second side (see bottom portion of the packaging case 30 of Horiuchi), and the first side and the second side are opposite sides of the packaging case (30 of Horiuchi) in a direction perpendicular to the first tab (12 of Horiuchi) (Fig. 1 of Horiuchi, [0018] of Horiuchi), and the first straight segment is more adjacent to the first side (see top portion of the packaging case 30 of Horiuchi) than the second side (see bottom portion of the packaging case 30 of Horiuchi) (see Fig. 1 and annotated Fig. 2 of Horiuchi provided below, wherein the first section is more adjacent to the top of the electrode assembly 20 and therefore is more adjacent to the first side, i.e. top portion of the packaging case 30) .
    PNG
    media_image2.png
    658
    1099
    media_image2.png
    Greyscale

	Modified Horiuchi further discloses wherein the first tab (12 of Horiuchi) is more adjacent to the first side (see top portion of the packaging case 30 of Horiuchi) than the second side (see bottom portion of the packaging case 30 of Horiuchi) (Figs. 1-2 of Horiuchi, wherein the first tab 12 is closer to the top of the electrode assembly 20 than the bottom of the electrode assembly and therefore is more adjacent to the first side, i.e. top portion of the packaging case 30, than the second side, i.e. bottom portion of the packaging case 30).
	Thus, modified Horiuchi does not disclose wherein the first tab is more adjacent to the second side than the first side.
	However, modified Horiuchi discloses wherein the first tab (12 of Horiuchi) and the second tab (11 of Horiuchi) are staggered, wherein the second tab (11 of Horiuchi) is more adjacent to the second side (see bottom portion of the packaging case 30 of Horiuchi) than the first side (see top portion of the packaging case 30 of Horiuchi).
	It would have been obvious to one of ordinary skill in the art to stagger the first tab and the second tab, as disclosed by modified Horiuchi, such that the first tab is more adjacent to the second side than the first side and the second tab is more adjacent to the first side than the second side, as such is a design choice, wherein the skilled artisan would have reasonable expectation that such would successfully form first and second tabs, thereby producing a functioning battery, as desired by modified Horiuchi. 
Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. 
The Applicant argues that Horiuchi does not disclose “the first protective layer…is located at a first arc portion of the electrode assembly” and “the second protective layer…is located at a second arc portion of the electrode assembly, opposite to the first arc portion” as recited by Claim 1.
The Examiner respectfully disagree and notes that, as stated in the rejection above, Horiuchi discloses wherein the first protective layer (25A1) adhering the inner surface of the fourth section to the first portion of the separator (23) is located at a first arc portion of the electrode assembly (20) and the second protective layer (25B1) adhering the outer surface of the third section to the second portion of the separator (23) is located at a second arc portion of the electrode assembly (20), opposite to the first arc portion (see annotated Fig. 2 provided below, wherein the fourth section is located at a first arc portion (i.e. left-side arc) of the electrode assembly and the third section is located at a second arc portion (i.e. right-side arc) of the electrode assembly opposite to the first arc portion).

    PNG
    media_image1.png
    606
    898
    media_image1.png
    Greyscale

The Applicant further argues that such is not merely a design choice. When an electrode assembly drops, the arc portions are more vulnerable to damage than the flat portions because of higher contact pressure at the arc portion than the surface portion. Therefore, by providing the inner surface of the fourth section with the first protective layer, the electrode assembly can be prevented from sliding during winding due to current collectors without active materials on both sides. Similarly, by providing the outer surface of the third section with the second protective layer, the electrode assembly can be prevented from sliding due to current collectors lacking active material on both sides during winding. In other words, with the protective layers disposed on the opposite sides along with the width direction of the electrode assembly, it is less likely that the electrode assembly suffers substantial damage when accidentally falling onto a hard surface. 
The Examiner notes that the prior art does not need to recognize the same technical effect or solve the same problem as that of the claimed invention. So long as the structure of the electrode assembly, and specifically the location of the first and second protective layers in the electrode assembly, are the same as that of the claimed invention, the prior art will read on the claimed invention no matter the motivation for arriving at said structure or the recognized technical effects of said structure.
Furthermore, the Examiner notes that Miyahisa teaches wherein it is desirable to reduce empty space except for space occupied by electrode in a battery in order to realize a high capacity battery ([0003]) and therefore it would have been obvious to one of ordinary skill in the art to minimize the empty space in the battery of modified Horiuchi, as taught by Miyahisha, such that the first protective layer being a viscous material layer necessarily and inherently adheres the inner surface of the fourth section to a first portion of the separator and the second protective layer being a viscous material layer necessarily and inherently adheres the outer surface of the third section to a second portion of the separator, in order to realize a high capacity battery.
Consequently, modified Horiuchi discloses wherein the first protective layer (25A1 of Horiuchi) adhering the inner surface of the fourth section to the first portion of the separator (23 of Horiuchi) is located at a first arc portion of the electrode assembly (20 of Horiuchi) and the second protective layer (25B1 of Horiuchi) adhering the outer surface of the third section to the second portion of the separator (23 of Horiuchi) is located at a second arc portion of the electrode assembly (20 of Horiuchi), opposite to the first arc portion (see annotated Fig. 2 of Horiuchi provided above, wherein the fourth section is located at a first arc portion (i.e. left-side arc) of the electrode assembly and the third section is located at a second arc portion (i.e. right-side arc) of the electrode assembly opposite to the first arc portion) and therefore the skilled artisan would have reasonable expectation that such would achieve the same advantages alleged by the Applicant. 
Thus, the arguments are not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        August 17, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
August 26, 2022